ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Oiler on 7/12/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A mandibular lingual repositioning device comprising: 
a mandibular piece having a first teeth covering and having a housing proximate each of a left molar portion and a right molar portion of the mandibular piece, a protrusive flange extending cranially from each housing, and a stimulator protrusion extending from each housing and configured to extend toward the tongue of a user at a position to contact a lingual muscle of the tongue, wherein each housing encloses a power source electrically connected to a motor, to an on-board circuit board, and to an electrode within the stimulator protrusion; and wherein a first driver is operatively connected to the motor of either of the left molar portion or the right molar portion for cranial and caudal adjustments of the device; and wherein the stimulator protrusions are caudal to the first driver and posterior to the protrusive flanges when the device is worn; and
a maxillary piece having a second teeth covering and having a housing proximate each of a left molar portion and a right molar portion of the maxillary piece, wherein each housing encloses a power source electrically connected to a motor and to an on-board circuit board; and [[has]]wherein a second driver is operatively connected to the motor of either of the left molar portion or the right molar portion of the maxillary piece, and is positioned to correspond to whichever molar portion of the mandibular piece has the first driver for anterior and posterior adjustments of the device; 
wherein the maxillary piece sits on the mandibular piece with the first driver operatively engaged with the maxillary piece and the second driver operatively engaged with the protrusive flange proximate the first driver of the mandibular piece.
Claim 7 (Currently Amended by Examiner): The device as claimed in claim 1, wherein [[the]]each protrusive flange has a bend that orients [[the]]a free end thereof generally posteriorly and the second driver has a head shaped to fit the shape of [[the]]a posterior side of [[the]]each protrusive flange.
Claim 8 (Currently Amended by Examiner): The device as claimed in claim 1, wherein [[the]]each protrusive flange is releasably attachable to the respective housing of the mandibular piece.
Claim 9 (Currently Amended by Examiner): The device as claimed in claim 1, wherein the protrusive flange proximate the first driver has a concavely-shaped anterior surface mated to the second driver, and the second driver has a convexly-shaped head to match the shape of the concavely-shaped anterior surface of the protrusive flange.
Claim 11 (Currently Amended by Examiner): The device as claimed in claim 2, wherein [[the]]each on-board circuit board includes a receiver and a transmitter.
Claim 12 (Currently Amended by Examiner): The device as claimed in claim 11, wherein [[the]]each on-board circuit board has a microprocessor having instructions to activate the respective motors and the respective stimulator protrusions simultaneously, independently, or sequentially.
Claim 13 (Currently Amended by Examiner): The device as claimed in claim 12, wherein [[the]]each on-board circuit board is configured to receive[[s]] data from the one or more sensors and is configured to activate[[s]] the respective motors and the respective stimulator protrusions as needed to increase the opening of an airway of the user.
Claim 14 (Currently Amended by Examiner): A mandibular lingual repositioning system comprising: 
a mandibular lingual repositioning device according to claim 12; and
24Attorney Docket 12572.001US1a controller station in wireless communication with the mandibular lingual repositioning device while used by [[a]]the user, the controller station comprising: 
a circuit board comprising a microprocessor, a receiver, and a transmitter, wherein the microprocessor comprises nontransitory memory having firmware and learning algorithms stored therein; 
wherein the receiver is configured to receive[[s]] data from the one or more sensors of the mandibular lingual repositioning device, while used by the user, and the microprocessor is configured to processe[[s]] the data and transmit[[s]] movement instructions to the microprocessors in each of the on-board circuit boards in each housing of the mandibular lingual repositioning device, thereby directing the cranial to caudal adjustments, the anterior to posterior adjustments, and activation of the stimulator protrusions of the mandibular piece when the device is worn by the user.
Claim 15 (Currently Amended by Examiner): The system as claimed in claim 14, wherein the receiver and transmitter of the controller station are configured to communicate[[s]] with a database of a physician and/or the internet.
Claim 19 (Currently Amended by Examiner): The system as claimed in claim 15, wherein the receiver and transmitter of the controller station are configured to communicate with personal electronic communication devices.
Claim 20 (Currently Amended by Examiner): The system as claimed in claim 14, wherein the controller station is configured to direct[[s]] the cranial to caudal adjustments, the anterior to posterior adjustments, and activation of the stimulator protrusions to be simultaneous, independent, or sequential.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a mandibular lingual repositioning device comprising: a mandibular piece having a first teeth covering and having a housing proximate each of a left molar portion and a right molar portion of the mandibular piece, a protrusive flange extending cranially from each housing, and a stimulator protrusion extending from each housing and configured to extend toward the tongue of a user at a position to contact a lingual muscle of the tongue, wherein each housing encloses a power source electrically connected to a motor, to an on-board circuit board, and to an electrode within the stimulator protrusion; and wherein a first driver is operatively connected to the motor of either of the left molar portion or the right molar portion for cranial and caudal adjustments of the device; and wherein the stimulator protrusions are caudal to the first driver and posterior to the protrusive flanges when the device is worn; and a maxillary piece having a second teeth covering and having a housing proximate each of a left molar portion and a right molar portion of the maxillary piece, wherein each housing encloses a power source electrically connected to a motor and to an on-board circuit board; and wherein a second driver is operatively connected to the motor of either of the left molar portion or the right molar portion of the maxillary piece, and is positioned to correspond to whichever molar portion of the mandibular piece has the first driver for anterior and posterior adjustments of the device; wherein the maxillary piece sits on the mandibular piece with the first driver operatively engaged with the maxillary piece and the second driver operatively engaged with the protrusive flange proximate the first driver of the mandibular piece. Nelissen US 2011/0168187 A1 is the closest prior art of record and discloses a mandibular lingual repositioning device 1 (fig. 1 and [0001]-[0003]) comprising a mandibular piece 2 and a maxillary piece 3 that are cranially and caudally adjustable (fig. 1 and [0026], via vertical adjusting means 10), as well as anteriorly and posteriorly adjustable (fig. 1 and [0027], via horizontal adjusting means 11). Stein US 2013/0112210 A1 further teaches a mandibular lingual reposition device comprising a mandibular piece 2 having protrusive flanges 13/13 extending cranially from each housing 3/4 (fig. 1 and [0016]-[0018]). Finally, Bashyam US 2014/0135868 A1 teaches a stimulator protrusion R1/L1 extending from each molar housing and configured to extend toward the tongue (fig. 6B and [0068], electrodes 603, R1 and R2). However, Nelissen, Stein, and Bashyam fail to disclose or teach in combination the stimulator protrusions being caudal to the first driver and posterior to the protrusive flanges when the device is worn, because this claim limitation links the stimulator protrusions, the first driver, and protrusive flanges in a way that is not taught by the combination of these references. On the contrary, Nelissen, Stein, and Bashyam teach each individual component separately, without being combinable to orient each component relative to each other in the claimed manner. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Nelissen, Stein, and Bashyam to address its deficiencies. Dependent claims 2-20 are allowed by virtue of their dependence on independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786